

116 SRES 576 IS: Recognizing the essential role of public safety telecommunicators in emergency response and the important work performed by public safety telecommunicators to protect the public and police, fire, and emergency medical officials during emergencies, such as the Coronavirus Disease 2019 (COVID–19) pandemic.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 576IN THE SENATE OF THE UNITED STATESMay 13, 2020Ms. Klobuchar (for herself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONRecognizing the essential role of public safety telecommunicators in emergency response and the important work performed by public safety telecommunicators to protect the public and police, fire, and emergency medical officials during emergencies, such as the Coronavirus Disease 2019 (COVID–19) pandemic.Whereas public safety telecommunicators play a critical role in emergency response;Whereas the work performed by public safety telecommunicators goes far beyond merely relaying information between the public and first responders;Whereas, when responding to reports of missing, abducted, and sexually exploited children, the information obtained and actions taken by public safety telecommunicators form the foundation for an effective response;Whereas the first contact that a hostage taker or a suicidal person makes when that person calls 9–1–1 is with a public safety telecommunicator, whose negotiation skills can prevent the situation from getting worse;Whereas, during active shooter incidents, public safety telecommunicators coach callers through first aid and give advice to prevent further harm, all while collecting vital information to provide situational awareness for responding officers;Whereas the work of public safety telecommunicators comes with an extreme emotional and physical impact that is compounded by long hours and the around-the-clock nature of the job;Whereas public safety telecommunicators should be recognized by all levels of government for the lifesaving and protective nature of the work that public safety telecommunicators perform; andWhereas major emergencies, such as the Coronavirus Disease 2019 (COVID–19) pandemic, highlight the dedication of public safety telecommunicators and the important work performed by public safety telecommunicators to protect the public and police, fire, and emergency medical officials: Now, therefore, be itThat the Senate—(1)honors and recognizes the important and lifesaving contributions of public safety telecommunicators and other public safety communications professionals across the United States; and(2)encourages the people of the United States to remember the value of the work performed by public safety telecommunicators and other public safety communications professionals. 